REYBURN, J.
With unimportant differences in minor details, this case presents the same questions as those passed upon in State ex rel. J. J. Cope et al. v. H. A. Bennett et al., etc., 102 Mo. App. 247, and, in fact, both cases were argued and submitted at the same time. For the reasons therein given the order of the county court granting to Peter Brock and S. D. Hendricks a dramshop license was without authority in law and void, and the judgment of the circuit court annulling the order of the county court in granting such license is hereby affirmed.
Bland, P. J., and Goode, J.f concur.